Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 29, 2021

                                     No. 04-21-00266-CV

                                  Cecilia A. CASTELLANO,
                                           Appellant

                                               v.

                           BELT BUILT CONTRACTING, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-20606
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       In this accelerated appeal, appellee’s brief was originally due on October 19, 2021.
On October 28, 2021, appellee filed an unopposed motion requesting an extension of time. The
request is GRANTED, and appellee’s brief is due no later than November 19, 2021.

       Further requests for an extension of time will be disfavored.



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court